           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

JIMMY RAY ROLAND                                           PLAINTIFF

v.                          4:17-cv-559-DPM

DOUGLAS B. STALLEY, Representative of
the Estate of Thomas Robert Ingraldi;
THOMAS I ROBERT; HEARTLAND
EXPRESS INC OF IOWA; and
John Doe and John Doe entity                           DEFENDANTS

                                ORDER
     1.    Motion, NQ 15, denied with caveats. The accommodations
made, and offered, by defendants are approved with a tweak. They
address plaintiff's most significant issues. Plaintiff must disclose all
expert opinions by 17 January 2019; Defendants must disclose all
expert opinions by 8 February 2019. This case is first out for trial on
10 June 2019. Everything that needs doing between now and then
cannot be done if the deadlines slip further.
     2.    The extra defendant-Thomas I. Robert-is dismissed.
     3.    Any Daubert motion is due by the deadline for dispositive
motions: 12 March 2019.
So Ordered.


              D.P. Marshall Jr.
              United States District Judge




              -2-
